DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious an assembly comprising a first control unit coupled with the supply valve by a first switch and with the discharge valve by a second switch, the first control unit configured to receive input signals indicative of a vehicle weight and a pressure in the chamber, the first control unit configured to generate first output signals based on the input signals to the first switch and the second switch to control the supply valve and the discharge valve; and a second control unit coupled with the discharge valve by a third switch and with the supply valve by a fourth switch, the second control unit configured to receive the input signals indicative of vehicle weight and the pressure in the chamber, the second control unit configured to generate second output signals based on the input signals to the third switch and the fourth switch to control the supply valve and the discharge valve.  As stated in the remarks, Makino fails to teach output signals to switches, but rather are sent to control logic circuits, see page 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
June 27, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657